BOWEN, Judge.
This is an appeal from the denial of a petition for post-conviction relief. The petitioner challenges his 1987 convictions for first degree robbery and first degree theft.
The circuit court denied the petition after an evidentiary hearing. However, the court failed to “make specific findings of fact relating to each material issue of fact presented” as required by Rule 20.9(d), A.R.Crim.P.Temp. Smith v. State, 563 So.2d 61 (Ala.Cr.App.1990).
Therefore, this cause is remanded to the circuit court with instructions that the court enter the specific findings of fact required by Rule 20.9(d). The circuit court *1382shall forward its order containing those findings and conclusions to this Court within 30 days. A copy of that order shall be served on the district attorney and the appellant’s counsel. The appellant shall have 14 days from the filing of the order of the circuit court in this Court to file his brief. The appellee shall have 14 days from the filing of the appellant’s brief to file a reply brief.
This Court specifically rejects the State’s contention that the appellant has waived this issue on appeal by failing to cite legal authority in support of his argument.
REMANDED WITH DIRECTIONS.
All Judges concur.